DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US patent 6,499,179) in view of Krohm (US patent 2,782,443).
	The publication to Fink discloses the invention substantially as is claimed, including a windshield wiper device (fig. 1) comprising an elongated wiper blade (9) which can be placed in abutment with a windscreen (4, fig. 3) to be wiped.  The wiper blade includes grooves with a carrier element therein (not numbered but clearly shown in fig. 3).  The wiper device further includes a mounting head (1, fig. 1) for transferring reciprocal movement to the blade via shaft (2).  The wiper device further includes a strip shaped (5) arm (6) having opposing exterior sides.  The arm near a first end is directly connected to the mounting head (1) and near a second end is directly connected 
	The publication to Fink discloses all of the above recited subject matter with the exception of the wiper blade being of a flexible material, the carrier element being elastic, two connecting pieces, each positioned near an end of the wiper blade and connected to the carrier element, and the connecting device being detachably connected to the arm.
	The publication to Krohm discloses a wiper device (fig. 2) including a wiper blade (4) of flexible material (col. 3, lines 5-10).  The wiper blade includes grooves (17, fig. 10) in which an elongated elastic carrier element (3) is disposed.  Connecting pieces (9, 18) are provided at each end of the wiper blade and are connected to ends of the carrier element.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper blade of Fink of flexible material and support such by elastic carrier element, as suggested by Krohm, to enable adaptation and support of the blade to the surface being wiped.  Making wiper blades of flexible material and carrier elements of elastic material is extremely well known.  It also would have been obvious to one of skill in the art before the filing date of the claimed invention to provide connecting pieces at each end of the wiper blade connected to the carrier element, as clearly suggested by Krohm, to provide retention of the wiper blade with the supporting structure thereof.



	With respect to claim 9, the “crimping operation” language relates to a particular method of assembly and does not appear to define any particular structure that is discernible from what is disclosed by Fink.
	With respect to claim 13, the shaft (2) of Fink does appear rotatable as claimed.  Nothing would prohibit such.

Allowable Subject Matter

Claims 11, 18 and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As set forth above, Fink/Krohm appear to meet the claim 1, 2, 3, 9 and 13 limitations.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
19 November 2021